DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claim(s) 1-12, drawn to a medical system for determining whether a patient is at risk of exhibiting excessive fluid or dehydration and for delivering treatment in response thereto, classified in CPC A61B 5/0537.
II.	Claim(s) 13-20, drawn to a medical system for determining whether a patient is at risk of exhibiting excessive fluid or dehydration and for delivering treatment in response thereto, classified in CPC A61B 5/0537.
III.	Claim(s) 21, drawn to a cardiac pacing system for determining prospective heart failure event risk, classified in CPC A61N 1/36521.
The inventions are distinct, each from the other, because of the following reasons:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “means for adjusting therapy delivered to the patient by a cardiac pacemaker in response to step (d), wherein the therapy is adjusted by switching to one of fusion pacing, biventricular pacing, and multisite pacing delivered by the cardiac pacemaker,” as recited in claim 1 and “means for adjusting a medication therapy delivered to the patient in response to step (d), wherein the adjustment means comprises means for transmitting instructions to adjust the medication delivered to the patient,” as recited in claim 13.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “[a] medical system for determining whether a patient is at risk of exhibiting excessive fluid or dehydration” “an implantable medical having a device memory storing a patient’s absolute intrathoracic impedance data over a time period,” “determine an average of the intrathoracic impedance data over the time period,” “define a target impedance range having a lower bound defined by a first range and an upper bound defined by a second range, the first range comprising lower value intrathoracic electrical impedances and the second range comprising higher value intrathoracic electrical impedances,” “determine whether the average of the intrathoracic impedance data is outside of the target impedance range,” “in response to the intrathoracic impedance data being outside the target impedance range c, determine a level of heart failure (HF) event risk,” and “means for adjusting therapy delivered to the patient by a cardiac pacemaker in response to step (d), wherein the therapy is adjusted by switching to one of fusion pacing, biventricular pacing, and multisite pacing delivered by the cardiac pacemaker,” as recited in claim 1 and “[a] cardiac pacing system for determining prospective heart failure even risk,” “processing means for determining whether a patient is at risk of hypervolemia,” “acquire from a device memory a patient’s absolute intrathoracic impedance data,” “determine an average of the intrathoracic impedance data over a pre-specified time period,” “define a target impedance range bounded by a first range and a second range, the first range being a higher value boundary of intrathoracic electrical impedance and the second range being a lower value boundary of intrathoracic electrical impedance,” “determine whether the average of the intrathoracic impedance data is out-of-range from one of the first and second ranges,” and “in response to step (d), determine a level of heart failure event risk based upon whether the average of impedance is outside of the targeted impedance range,” and “wherein the processing means is further configured to: in response to step (d), automatically adjusting therapy delivered to a patient by switching to one of fusion pacing, biventricular pacing, and multisite pacing,” as recited in claim 21.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect as evidenced by “[a] medical system for determining whether a patient is at risk of exhibiting excessive fluid or dehydration” “an implantable medical having a device memory storing a patient’s absolute intrathoracic impedance data over a time period,” “determine an average of the intrathoracic impedance data over the time period,” “define a target impedance range having a lower bound defined by a first range and an upper bound defined by a second range, the first range comprising lower value intrathoracic electrical impedances and the second range comprising higher value intrathoracic electrical impedances,” “determine whether the average of the intrathoracic impedance data is outside of the target impedance range,” “in response to the intrathoracic impedance data being outside the target impedance range c, determine a level of heart failure (HF) event risk,” and “means for adjusting a medication therapy delivered to the patient in response to step (d), wherein the adjustment means comprises means for transmitting instructions to adjust the medication delivered to the patient,” as recited in claim 13 and “[a] cardiac pacing system for determining prospective heart failure even risk,” “processing means for determining whether a patient is at risk of hypervolemia,” “acquire from a device memory a patient’s absolute intrathoracic impedance data,” “determine an average of the intrathoracic impedance data over a pre-specified time period,” “define a target impedance range bounded by a first range and a second range, the first range being a higher value boundary of intrathoracic electrical impedance and the second range being a lower value boundary of intrathoracic electrical impedance,” “determine whether the average of the intrathoracic impedance data is out-of-range from one of the first and second ranges,” and “in response to step (d), determine a level of heart failure event risk based upon whether the average of impedance is outside of the targeted impedance range,” and “wherein the processing means is further configured to: in response to step (d), automatically adjusting therapy delivered to a patient by switching to one of fusion pacing, biventricular pacing, and multisite pacing,” as recited in claim 21.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply: the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art in view of their different classification; the inventions or groupings of patentably indistinct inventions have acquired a separate status in the art due to their recognized divergent subject matter; and/or the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL L CERIONI/Primary Examiner, Art Unit 3791